internal_revenue_service department of the treasury number release date index no p o box ben franklin station washington dc person to contact telephone number refer reply to cc dom p si -- plr-100064-00 date in re request for private_letter_ruling under sec_42 of the internal_revenue_code legend agency partnership project state district c d e f g h j k l m n o plr-100064-00 p q r s t u v w xt y z bb dear this letter responds to a letter dated date and subsequent correspondence that was submitted on behalf of agency and partnership requesting permission under sec_42 of the internal_revenue_code and sec_1_42-13 of the income_tax regulations to correct an administrative error in an allocation of the low-income_housing_credit dollar amounts agency and partnership have made the following representations partnership a calendar_year taxpayer using the accrual_method of accounting is a state limited_partnership that was formed on c for the purpose of acquiring developing and operating the project a d-unit low-income_housing project the district_office of the internal_revenue_service that has examination jurisdiction over agency and partnership is located in district in g partnership raised funds for the acquisition construction and development of the project the buildings in the project were placed_in_service from e to f the project received a total allocation of g low-income_housing tax_credits in the amount of dollar_figureh the credit_amount allocation was calculated based on qualifying expenditures of acquisition and construction costs of the buildings in the project on r the independent accountant of partnership submitted a report accountant’s report to partnership the accountant’s report represented the cost plr-100064-00 certification of all construction and development_expenditures and it identified all of the capitalizable costs of the project for low-income_housing tax_credits the accountant’s report calculated construction and development_expenditures for the d buildings totaling dollar_figures the accountant’s report was delivered to agency at that time on t agency requested individual building cost figures for each building in the project the independent accountant of partnership submitted the information to agency on u this information showed only the construction costs of each building also delivered to agency was the source and use funds spread sheet prepared by partnership dated v when the form 8609s low-income_housing_credit allocation certification forms were prepared for the buildings in the project on w agency relied upon the figures reported in the u correspondence submitted by partnership’s accountant as a result only the construction costs were used the other qualifying expenditures were omitted and agency based the allocable credit on a maximum qualified_basis figure of j instead of o agency and partnership represent that the correct amount of aggregate credits that should have been allocated to the project is dollar_figurebb partnership did not notice the understatement of maximum qualified_basis or the administrative error or omission on the form 8609s until k partnership and agency then began a review of the filed form 8609s to determine the cause of the error and a course of corrective action by letter to the service dated l agency requested approval to correct the administrative error or omission the service responded to agency’s inquiry by correspondence dated m indicating that formal submission of a letter_ruling request under sec_1_42-13 of the income_tax regulations was necessary as required under sec_1_42-13 agency and partnership agree to such conditions as the secretary considers appropriate if the above ruling_request is granted under sec_42 state and local housing_credit agencies may correct administrative errors and omissions concerning allocations and recordkeeping within a reasonable period of time after their discovery sec_1_42-13 defines an administrative error or omission as a mistake that results in a document that inaccurately reflects the intent of the agency at the time the document is originally completed or if the mistake affects a taxpayer a document that inaccurately reflects the intent of the agency and the affected taxpayer at the time the document is originally completed sec_1_42-13 however provides that an administrative error or omission does not include a misinterpretation of the applicable rules and regulations under sec_42 under sec_1_42-13 except as provided in sec_1_42-13 which is not relevant here a state_agency must obtain the secretary's prior approval to correct an administrative error or omission if the correction is not made before the close of the calendar_year of the error or omission and the correction requires a numerical change to the credit_amount allocated for the building or project affects the determination of any component of the state’s housing_credit ceiling under plr-100064-00 sec_42 or affects the state’s unused housing_credit carryover that is assigned to the secretary under sec_42 the correction in this case involves a numerical change to the amount of low- income housing credits allocated to each of the buildings in the project and requires a numerical change to the credit_amount allocated for the project as represented above it was the intent of agency and partnership to allocate the maximum amount of sec_42 credits to the project agency and partnership discovered subsequent to filing form 8609s that the aggregate qualified_basis of the buildings was understated resulting in a lower amount of low-income_housing tax_credits for the project than intended this error did not result from a misinterpretation of the applicable rules and regulations under sec_42 thus a correctable administrative error occurred in this case based solely on the representations and the relevant law and regulations set forth above we conclude as follows agency committed an administrative error when it inadvertently used the incorrect qualified_basis figures as reported on the form 8609s for each building in the project because of this administrative error the form 8609s inaccurately reflect the intent of agency and the partnership when the form 8609s were filed and after agency agreed that there was an administrative error agency and partnership attempted to correct the administrative error within a reasonable period of time to correct this administrative error agency must do the following amend the form_8609 for each building in the project to correct the administrative error described above by adjusting the amount of sec_42 credits and maximum qualified_basis for each building consistent with figures appearing on exhibit c of partnership’s and agency’s ruling_request submission on the amended form 8609s agency will indicate that it is making the correction under sec_1_42-13 reduce agency’s q credit ceiling by dollar_figuren this amount represents the dollar_figurep in increased sec_42 credits for the project plus interest compounded annually the interest is calculated as the average of the annual federal_mid-term_rate and the annual federal_long-term_rate under sec_1274 for x applied to the period beginning y and ending z and plr-100064-00 the dollar_figuren reduction of the agency’s housing_credit ceiling must be reflected on line 5a of the q form_8610 annual low-income_housing_credit agencies report that represents dollar_figure multiplied by the state population the agency should asterisk line 5a and briefly explain at the bottom of the form_8610 that this line amount reflects the correction required by this letter_ruling when filed a copy of this letter_ruling must also be attached to the form_8610 no opinion is expressed or implied regarding the application of any other provisions of the code or regulations specifically we express no opinion on whether the project qualifies for the low-income_housing tax_credit under sec_42 or on whether the amount of fees other than construction costs are appropriately included in the eligible_basis of each building in the project this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file a copy of this letter is being sent to the partnership's authorized legal_representative sincerely yours harold e burghart assistant to the branch chief branch office of assistant chief_counsel passthroughs and special industries enclosure copy
